UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4675
FIANNE I. HARDING,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-416)

                      Submitted: May 15, 2003

                      Decided: May 27, 2003

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Douglas T. Simons, SIMONS & SLADE, Durham, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                     UNITED STATES v. HARDING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Fianne Harding pled guilty to possession of a firearm by a con-
victed felon in violation of 18 U.S.C. § 922(g)(1) (2000). The district
court imposed a sentence of 200 months based on Harding’s status as
an armed career criminal pursuant to 18 U.S.C. § 924(e) (2000). Har-
ding’s attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), raising one issue, but asserting that, in his view,
there are no meritious issues for appeal. Finding no reversible error,
we affirm the conviction and sentence.

   We review legal issues concerning sentences de novo. United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Similarly, the
legal determinations attendant to the application of the Armed Career
Criminal Act (ACCA) are reviewed de novo. See 18 U.S.C.
§ 924(e)(1) (2000); United States v. Brandon, 247 F.3d 186, 188 (4th
Cir. 2001). Harding’s sole issue on appeal is that he did not have the
requisite number of prior "serious drug offenses" in his criminal his-
tory to be sentenced as an armed career criminal because his three
prior state drug convictions were consolidated for sentencing. Thus,
Harding asserts the three offenses only count as one conviction. This
assertion is without merit.

   We have repeatedly held that when prior crimes are committed on
occasions different from one another but sentences are imposed in the
same proceeding, the current sentence is properly enhanced under the
ACCA for the separate crimes of conviction. See United States v. Wil-
liams, 187 F.3d 429, 431 (4th Cir. 1999); United States v. Hobbs, 136
F.3d 384, 388 (4th Cir. 1998); United States v. Letterlough, 63 F.3d
332, 335-36 (4th Cir. 1995). "Convictions occur on occasions differ-
ent from one another if each of the prior convictions arose out of a
separate and distinct criminal episode." United States v. Letterlough,
63 F.3d at 335. In analyzing whether convictions are from separate
                      UNITED STATES v. HARDING                        3
and distinct criminal episodes, we consider, among other factors,
whether the time interval between the crimes underlying the convic-
tions allowed the accused sufficient time to "make a conscious and
knowing decision" to engage in subsequent criminal acts. Id. at 337.

   In this case, Harding’s offenses were committed on December 16,
1993, March 2, 1994, and June 23, 1994. The time lapse of several
months between the three offenses was more than adequate for Har-
ding to reconsider his conduct and decide whether to engage in fur-
ther criminal activity. United States v. Williams, 187 F.3d 429, 431
(4th Cir. 1999) (interval of ten to fifteen minutes between assaults
sufficient for defendant to reflect and desist). Therefore, we conclude
the district court did not err in finding that the three state drug
offenses were separate for purposes of invoking § 924(e).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Harding’s conviction
and sentence. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED